Citation Nr: 1713018	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-05 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for memory loss and anxiety.  

2.  Entitlement to service connection for a neck injury.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a bilateral shoulder disability.  

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to service connection for a right wrist disability.  

7.  Entitlement to service connection for chest pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1984 to October 1984.  The Veteran also had service in the Army National Guard and Army reserves, with periods of active duty for training (ADT) and inactive duty for training (IDT).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the May 2008 rating decision, the RO denied service connection for memory loss and anxiety, neck injury (claimed as whiplash), a right knee disability, a skin disorder, and bilateral shoulder disability.  

In the August 2009 rating decision, the RO, in pertinent part, denied service connection for a right wrist disability and chest pain and continued the denial of service connection for memory loss and anxiety, neck injury, right knee injury, skin disorder, and bilateral shoulder disability.  Thereafter, the claims file and jurisdiction was transferred to the RO in Seattle, Washington.  

The Veteran, his wife, and his sister testified before a Decision Review Officer on January 31, 2011.  The Veteran also testified before the undersigned at a Board videoconference hearing in December 2015.  Transcripts of the hearings have been reviewed and associated with the claims file.  

This matter was before the Board in February 2016, at which time the pending claims were remanded for further development, including obtaining records pertaining to the Veteran's Social Security disability claim, verifying the Veteran's periods of active duty for training (ACDUTRA) and inactive duty training (IDT), DD-214, service treatment records, and VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran states that his claims for memory loss and anxiety, neck injury, bilateral shoulder disability, right wrist disability, and chest pain were incurred in a motor vehicle accident while he was en route to training in the Army Reserves in February 1990.  See 03/07/2017, VBMS, Appellate Brief.  The Veteran asserts that he had a pre-existing right knee disability that started to become problematic in service and was aggravated by the motor vehicle accident.  See 12/07/2015, VBMS, Hearing Testimony, p. 10; 02/22/2007, VBMS, VA 21-4138 Statement in Support of Claim.  The Veteran also states that his right wrist complaints began in training in 1984.  See  07/01/2009, VBMS, VA 21-4138 Statement in Support of Claim.  With regard to his skin disorder, the Veteran asserts that it was caused by his exposure to hazardous chemical powder during hand grenade training.  See 03/07/2017, VBMS, Appellate Brief.  

Pursuant to the Board's remand directives in February 2016, the RO was instructed to obtain the Veteran's service treatment records.  The only service treatment records associated with the claims file are the Veteran's enlistment examinations 
in January 1984 and March 1984, as well as an enlistment examination dated in October 1995, all pertaining to National Guard service.  Additionally, the record contains an immunization record dated in June 1984.  The Veteran asserts that he went to a physician on base for a right knee injury and testified that he received treatment in service for allergies and hay fever.  02/22/2007, VBMS, VA 21-4138 Statement in Support of Claim; 12/07/2015, VBMS, Hearing Testimony, p. 11, 20. Accordingly, this matter must be remanded to obtain the Veteran's outstanding service treatment records to comply with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

At present, the claims file verifies the following periods of service with the Army National Guard: June 11, 1984 to October 12, 1984; June 9, 1985 to June 23, 1985; June 21, 1986 to July 5, 1986; June 12, 1987 to June 28, 1987; and, June 4, 1988 to June 18, 1988.  His separation from the Army National Guard was effective July 1, 1989.  He subsequently had one day of IDT service sometime between October 17, 1995 and October 31, 1995. 

The Board's remand directives in February 2016 instructed the RO to provide specific dates of the Veteran's active duty for training (ACDUTRA) and inactive duty for training (IDT) for his Army reserve service from July 1989 to January 1993 in order to verify the Veteran's periods of ACUTRA and IDT and to confirm the Veteran's assertions that he was driving to training when he was involved in a motor vehicle accident on February 2, 1990.  

In response, the RO obtained the Veteran's reserve retirement point sheet and the Army Leave and Earning Statements.  The Leave and Annual Earning Statement for the month of February 1990 reveals that the Veteran was not paid for that time period and had "no drill performance."  See 04/25/2016, VBMS, DFAS Payment Worksheet, p. 6. Furthermore, the Army National Guard Annual Statement for retirement points reveals the Veteran did not accrue any points during the February 1990 time period.  See 02/25/2016, VBMS, Military Personnel Record, p. 5.  However, as noted above, it is established that the Veteran's National Guard service discharge was effective July 1, 1989.  The retirement point statements are included on a form entitled "Army National Guard Current Annual Statement."  It would not appear, therefore, that such document would contain data regarding the Veteran's dates of Reserve service.  Such information is still insufficiently known.  
Accordingly, this matter must be remanded for the RO to verify and provide beginning and end dates for the Veteran's periods of ACDUTRA and IDT and to obtain any line of duty reports associated with the February 2, 1990, motor vehicle accident and to comply with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Furthermore, the Veteran testified that he received treatment at College Station, Bryan College Station for his skin disorder in 1987 or 1989.  The records produced by the Social Security Administration reveal the Veteran received treatment from College Station Medical Center in College Station, Texas.  Accordingly, the Board finds that attempts to obtain records associated with the Veteran's skin disorder should be made.  

In light of the foregoing, the Board finds that a remand is necessary to obtain the Veteran's service treatment records, verify the beginning and end dates for all periods of ACDUTRA and IDT following 1989, including service with either the Army Reserves or the Army National Guard, obtain any line of duty reports associated with the February 2, 1990, motor vehicle accident, and obtain records from the College Station Medical Center.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's complete service treatment records from 1984 to 1995, including any treatment that the Veteran obtained in the Army National Guard and Army reserves.  All efforts to obtain the records should be associated with the claims file.  If any service treatment records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.  

2.  Obtain and associate with the claims file the Veteran's beginning and end dates for any ACDUTRA and IDT for his Army Reserve Service.  The specific dates of the Veteran's ACDUTRA and/or IDT service are required along with any supporting documentation.  If this information or documentation is unavailable this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.  

3.  Obtain and associate with the claims file any physical profiles or line of duty reports associated with the February 2, 1990, motor vehicle accident.  All efforts to obtain the records should be associated with the claims file.  

4.  Obtain authorization and then associate with the claims file the Veteran's private treatment records from Bryan College Station and/or College Station Medical Center in College Station, Texas, from 1987 to 1990.  All efforts to obtain the records should be associated with the claims file.  

5.  After completion of #1 through #4, forward the entire claims file, including a copy of this remand, to the May 2016 VA examiner for an addendum opinion as to the etiology of the Veteran's claims of memory loss and anxiety, neck injury, right knee disability, bilateral shoulder disability, skin disorder, right wrist disability, and chest pain.  (If the examiner is not available, the file should be forwarded to another appropriate individual for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner.)  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should respond to the following questions:

a.  Is it at least as likely as not (probability of at least 50 percent) that any memory loss and anxiety, neck injury, right knee disability, bilateral shoulder disability, right wrist disability, or chest pain is the result of a motor vehicle accident on February 2, 1990, or otherwise related to any period of of active service?

b.  Is it at least as likely as not (probability of at least 50 percent) that any skin disorder is the result of exposure to hazardous chemicals from a grenade or otherwise related to any period of active service?

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

6.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


